Citation Nr: 0716921	
Decision Date: 06/07/07    Archive Date: 06/18/07	

DOCKET NO.  05-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of right (minor) biceps tendon repair 
with degenerative joint disease, on a schedular or 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

Upon review of this case, there exists some question as to 
the current severity of the veteran's service-connected 
residuals of right biceps tendon repair with degenerative 
joint disease.  In pertinent part, it is contended that 
various manifestations of that disability are more severe 
than currently evaluated, and productive of a greater degree 
of impairment than is reflected by the current 20 percent 
schedular evaluation.

A review of the record would appear to indicate that the 
veteran last underwent a VA orthopedic examination for 
compensation purposes in February 2004, more than three years 
ago.  Significantly, at the time of that examination, it was 
noted that none of the veteran's medical records (presumably, 
including his claims folder) were available for review.  
While during the course of that examination, no mention was 
made of problems with dislocation of the veteran's right 
shoulder, the veteran has since that time consistently 
complained of recurrent right shoulder dislocations such that 
he has to be "very careful" about any arm movement.  
Moreover, both the veteran and his accredited representative 
have requested that consideration be given to the assignment 
of an extraschedular rating on the basis of marked 
interference with the veteran's employment as a toll booth 
operator.

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
current claim for an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
postoperative residuals of right biceps 
tendon repair with degenerative joint 
disease.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

Regarding the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including 
radiographic studies) should be 
performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected right biceps tendon repair with 
degenerative joint disease, to include 
any and all limitation of range of 
motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  As part of his 
examination, the examiner should 
specifically comment as to whether the 
veteran does, in fact, suffer from 
recurrent dislocations of his right 
shoulder, and, if so, the frequency of 
those episodes.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected right shoulder 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the 
postoperative residuals of right (minor) 
biceps tendon repair with degenerative 
joint disease on both a schedular and 
extraschedular basis.  Should the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in October 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


